 1                                 UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                   ***
 4   ADDISON FRANKLIN ORR,                                      Case No. 2:20-CV-00421-RFB-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   F. TORRES, Douglas County Sheriff’s
     Department
 8
                    Defendants.
 9

10          On March 5, 2020, this Court ordered Plaintiff to file a fully complete application to proceed
11   in forma pauperis or pay the full $400 filing fee for a civil action within thirty (30) days from the
12   date of that order. ECF No. 3 at 2. On March 20, 2020, Plaintiff filed a Motion for Enlargement of
13   Time to file a fully completed application to proceed in forma pauperis because he had not received
14   his financial certificate from Nevada Southern Desert Correctional Center. ECF No. 4 at 2. The
15   Court grants Plaintiff’s Motion and the time within which Plaintiff may file a complete application
16   to proceed in forma pauperis or pay the full $400 filing fee is extended to May 15, 2020.
17          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Enlargement of Time
18   (ECF No. 4) is GRANTED.
19          IT IS FURTHER ORDERED that on or before May 15, 2020, Plaintiff shall either (1) file a
20   complete application to proceed in forma pauperis, on the correct form with complete financial
21   attachments, including an inmate account statement for the past six months and a properly executed
22   financial certificate, in compliance with 28 U.S.C. § 1915(a), or (2) pay the full $400 fee for filing a
23   civil action (which includes the $350 filing fee and the $50 administrative fee).
24          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,
25   dismissal of this action may result.
26          Dated: March 25, 2020.
27
                                                    ELAYNA J. YOUCHAH
28                                                  UNITED STATES MAGISTRATE JUDGE
                                                       1
